United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1908
Issued: May 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2011 appellant filed a timely appeal from an April 29, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly modified its wage-earning capacity determination
and terminated compensation effective April 12, 2009.
FACTUAL HISTORY
Appellant filed a traumatic injury claim (Form CA-1) alleging that he sustained a back
injury in the performance of duty on April 26, 1988 when he lifted a basket of axle bearings.
OWCP accepted the claim for lumbar and thoracic strains. Appellant filed a recurrence of
1

5 U.S.C. § 8101 et seq.

disability claim dated August 23, 1988, stopped working on August 31, 1988 and received
compensation for wage loss. By decision dated February 24, 1992, OWCP reduced appellant’s
compensation on the grounds that his wage-earning capacity was represented by the selected
position of security guard.
The case was previously before the Board with respect to an overpayment of
compensation, and by decision dated June 6, 1997, the Board adopted the findings and
conclusions of an OWCP hearing representative in a December 6, 1994 decision.2 Appellant
continued to receive compensation based on loss of wage-earning capacity.
In a brief report dated April 16, 2007, Dr. Daniel Michael, an orthopedic surgeon, stated
that appellant was seen for a yearly visit. He noted that appellant’s back showed some limited
extension and flexion, with no neurological deficit on strength or reflex examination.
Dr. Michael stated that appellant’s subjective complaints had not changed in several years.
OWCP referred appellant for a second opinion examination with Dr. Harold Alexander,
an orthopedic surgeon. In a report dated September 11, 2008, Dr. Alexander provided a history
and results on examination. He reported forward flexion and extension were limited, straight leg
raising from sitting position is to 90 degrees without pain, knee jerks and ankle jerks were
symmetrical and equal and there were no sensory deficits in the lower extremities.
Dr. Alexander indicated that x-rays of the lumbosacral spine showed excellent preservation of
the disc spaces with a few scattered mild degenerative spurs. He opined that appellant’s “work
injury of April 26, 1988 accepted for lumbar and thoracic strains has resolved.” Dr. Alexander
indicated that a functional capacity evaluation (FCE) could be helpful in determining any work
restrictions. He stated that, in the absence of an FCE, his opinion was appellant could work in
his date-of-injury job from an orthopedic point of view, as the only limitation was
“self[-]imposed by the claimant because of pain.”
By letter dated February 9, 2009, OWCP advised appellant that it proposed to modify the
wage-earning capacity determination and terminate compensation for wage-loss and medical
benefits. Appellant was advised to submit relevant evidence or argument within 30 days. In a
decision dated April 8, 2009, OWCP modified the wage-earning capacity determination and
terminated compensation effective April 12, 2009.
Appellant requested reconsideration, and by decision dated September 16, 2009, OWCP
found that the request was insufficient to warrant merit review of the claim. This decision was
affirmed by the Board on November 29, 2010.3
On February 23, 2010 appellant submitted a report dated May 13, 2009 from Dr. Dewey
Jones who provided results on examination and diagnosed back spasm and chronic mechanical
back pain. Dr. Jones stated that he did not see any obvious neurological deficits. On March 2,
2010 OWCP received a request for reconsideration.

2

Docket No. 95-1036 (issued June 6, 1997).

3

Docket No. 10-1080 (issued November 29, 2010).

2

By decision dated April 26, 2010, OWCP reviewed the case on its merits and denied
modification. In a letter dated March 17, 2011, appellant stated that he wanted to have his
compensation reconsidered. He submitted a March 24, 2011 letter from his congressional
representative, who stated that Dr. Alexander had requested an FCE but such examination was
never scheduled.
In a decision dated April 29, 2011, OWCP reviewed the case on its merits and denied
modification.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.4 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.5
OWCP has the burden of justifying termination or modification of compensation. After it
has been determined that an employee has disability causally related to his employment, it may
not terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.6
ANALYSIS
In the present case, it is, as noted above, OWCP’s burden of proof to establish that the
accepted conditions of lumbar and thoracic strains had resolved by April 12, 2009. The Board
notes that the employment injury in this case occurred over 20 years earlier, on April 26, 1988.
The only accepted conditions were the lumbar and thoracic strains. Appellant’s attending
physician, Dr. Michael indicated that appellant was only seen once a year, and on April 16, 2007
he noted appellant’s “subjective complaints” remained unchanged. In addition, the second
opinion physician, Dr. Alexander, provided an unequivocal opinion that appellant’s employment
injuries had resolved in his September 11, 2008 report. His report was based on a complete
background and physical examination. Dr. Alexander noted x-rays showed only minimal
degenerative changes.
The Board accordingly finds that the weight of the evidence established that the accepted
conditions had resolved by April 12, 2009. OWCP met its burden of proof to modify the wageearning capacity determination as the evidence established a material change in the employmentrelated condition. Moreover, it met its burden of proof to terminate compensation for wage-loss
and medical benefits effective April 12, 2009 based on the weight of the medical evidence.

4

Sue A. Sedgwick, 45 ECAB 211 (1993).

5

Id.

6

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

3

Appellant’s congressional representative noted that Dr. Alexander had referred appellant
for an FCE to determine his work restrictions. The relevant opinion that the employment-related
conditions had resolved would not be affected by an FCE. Any continuing work restrictions
would not necessarily be employment related. It is appellant’s burden of proof, once a
termination of benefits is properly determined, to establish a continuing employment-related
condition or disability.7 Appellant may request reconsideration with OWCP and submit relevant
evidence regarding either the termination of benefits effective April 12, 2009, or a claim for an
employment-related condition or disability after April 12, 2009.
CONCLUSION
The Board finds that OWCP met its burden of proof to modify the February 24, 1992
wage-earning capacity determination and terminate compensation effective April 12, 2009.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 29, 2011 is affirmed.
Issued: May 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

4

